DETAILED ACTION
Summary
Claims 1-21 are pending. Claims 5 and 16 are rejected under 35 USC 112(b). Claims 1-21 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 10, and 19 are objected to because of the following informalities:
Claim 1 recites “a magnetic field” in line 9. It should recite “the magnetic field”.
Claim 1 recite “a magnetic seed” in line 9. It should recite “the magnetic seed”.
Claim 4 recites “the first magnetic sensor an the second magnetic sensor and the Earth’s magnetic field”. It should recite “the first magnetic sensor, the second magnetic sensor, and the Earth’s magnetic field”.
Claim 10 recites “within a volume define by the viewing window” in lines 3-4. It should recite “within a volume defined by the viewing window”.
Claim 19 recites “a magnetic seed” in line 5. It should recite “the magnetic seed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein calibrating the first magnetic sensor and the second magnetic sensor subtracts effects of the Earth's magnetic field in the signal data received by the processor from the first magnetic sensor and the second magnetic sensor”. The signal data as defined in claim 1 refers to the output of both the first magnetic sensor and the second magnetic sensor. Claim 4 states that the first magnetic sensor and the second magnetic sensor are calibrated independently. It is not clear if the subtraction occurs for signal data specific from each of the magnetic field sensors, as they are calibrated independently, or from the combined sensor data (which would indicate the sensors are not calibrated independently). Clarification is required. For the purposes of examination, the former definition will be used.
Claim 16 recites “a user” in line 4. It is not clear if this is referring to the user of claim 1, or if this is setting forth a new user. Clarification is required. For the purposes of examination, the claim will be interpreted as stating “the user”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs et al. (U.S PGPub 2016/0051164 A1) in view of Cai et al. (U.S PGPub 2011/0227569 A1).
Regarding Claim 1, Derichs teaches a magnetic detector system for localizing a magnetic seed that generates a magnetic field (Abstract), comprising: 
a detector probe (Fig. 2A, 150) [0032] comprising: 
a housing extending along a central axis from a distal end to a proximal end (Fig. 2A 160) [0048]; 
a first magnetic sensor arranged at the proximal end of the housing (Fig. 2A, 152) [0048]; 
a second magnetic sensor arranged at the distal end of the housing (Fig. 2A, 151) [0051]; 
wherein the first magnetic sensor and the second magnetic sensor detect a magnetic field generated by a magnetic seed [0052] and in response thereto generate signal data representative of the magnetic field [0055] (output); 
a processor (Fig. 2A, 157) in communication with the first magnetic sensor and the second magnetic sensor to receive the signal data therefrom [0055] and to process the signal data to compute a location of the magnetic seed [0054],
an output in communication with the processor that provides feedback to a user based on the computed location of the magnetic seed [0058].
Derichs fails to explicitly teach wherein processing the signal data includes accounting for an anisotropic geometry of the magnetic field generated by the magnetic seed.
Cai teaches a magnetometer for measuring the magnetic field of an object (Abstract). This system uses anisotropic material to since the magnetic field, which indicates that the sensor accounts for the anisotropic geometry of the detected magnetic field [0025]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to account for the anisotropic geometry of the magnetic field, as taught by Cai, because using anisotropic magnetometers provides more accurate sensors with lower cost, smaller size, and reducer power, as recognized by Cai [0004].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Derichs further teaches wherein the processor calibrates the first magnetic sensor and the second magnetic sensor independent from each other [0069] (the sensors are individually balanced (calibrated), so the sensors are calibrated independent of each other) based on a known spatial relationship between the first magnetic sensor an the second magnetic sensor [0071]+[0081] (offset values are based on the set spatial relationship) and the Earth's magnetic field [0083].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Derichs further teaches wherein calibrating the first magnetic sensor and the second magnetic sensor subtracts effects of the Earth's magnetic field in the signal data received by the processor from the first magnetic sensor and the second magnetic sensor [0088].
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Derichs further teaches a memory in communication with the processor [0095], and wherein the processor and the memory are housed within the housing of the detector probe [0007], and wherein calibrating the first magnetic sensor and the second magnetic sensor generates calibration data that are stored in the memory [0074].
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Derichs further teaches wherein at least one of the first magnetic sensor and the second magnetic sensor is a magnetometer [0061].
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Derichs further teaches wherein the output provides at least one of a visual feedback to the user or an auditory feedback to the user [0033].
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Derichs further teaches wherein the output provides visual feedback to the user [0033], wherein the visual feedback comprises one or more numerical values associated with the location of the magnetic seed relative to the detector probe (Fig. 13B) [0108].
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination further teaches wherein the output provides visual feedback to the user (Fig. 13B) [0033[, wherein the visual feedback comprises a display element representing the location of the magnetic seed (Fig. 13B, 1301) [0108].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Derichs further teaches wherein the processor includes at least one of a processor contained within the housing of the detector probe (Fig. 2A, 157) [0050].
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Derichs further teaches a removable tip coupled to the distal end of the housing (Fig. 2D, 163d) [0065], wherein the second magnetic sensor is arranged within the removable tip (Fig. 2D, 151d) [0065].

Claims 2, 3, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs and Cai as applied to claim 1 above, and further in view of Kynor et al. (U.S Patent 7,561,051 B1).
Regarding Claims 2 and 3, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein at least one of the first magnetic sensor or the second magnetic sensor is arranged in the housing to be offset from the central axis of the housing.
Kynor teaches an apparatus for locating a magnet (Abstract). This system contains an array of sensors (Fig. 2A), where two of the sensors (Fig. 2A, 216C+216D) are not located coaxially with the housing (Fig. 2A, 224 is axis, neither sensor is located on the axis) (Col 13, lines 42-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the sensors are not coaxial with the central axis, as taught by Kynor, because this allows the system to better measure off-axis fields, as recognized by Kynor (Col 13, lines 50-54).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination is silent regarding at least one of the first magnetic sensor and the second magnetic sensor comprise an array of magnetometers.
Kynor teaches using an array of magnetometers at the tip to sense the magnetic field (Fig. 2A, 216A+216B) (Col 13, lines 42-64).
It would have been obvious to one of ordinary skill in the art before the effective filing to substitute the magnetometer of Derichs to be an array of magnetometers, as taught by Kynor, as the substitution for one known sensor configuration for sensing a magnetic field with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an array of magnetometers to sense a magnetic field are reasonably predictable.
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Derichs further teaches wherein the magnetometer define a viewing window (Fig. 2A, 153) [0033] and the processor computes the location of the magnetic seed only when the magnetic seed is located within a volume define by the viewing window [0033]+[0046] (one of ordinary skill would recognize the processor would not be able to determine the location of the magnetic seed outside of the range (viewing window) of the sensor).
The combination of Derichs and Cai fails to teach wherein the magnetometer is an array of magnetometers. 
Kynor teaches using an array of magnetometers at the tip to sense the magnetic field (Fig. 2A, 216A+216B) (Col 13, lines 42-64).
It would have been obvious to one of ordinary skill in the art before the effective filing to substitute the magnetometer of Derichs to be an array of magnetometers, as taught by Kynor, as the substitution for one known sensor configuration for sensing a magnetic field with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an array of magnetometers to sense a magnetic field are reasonably predictable.
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the second magnetic sensor comprises a plurality of magnetic sensors.
Kynor teaches using an array of magnetometers at the tip to sense the magnetic field (Fig. 2A, 216A+216B) (Col 13, lines 42-64).
It would have been obvious to one of ordinary skill in the art before the effective filing to substitute the magnetometer of Derichs to be an array of magnetometers, as taught by Kynor, as the substitution for one known sensor configuration for sensing a magnetic field with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an array of magnetometers to sense a magnetic field are reasonably predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Cai as applied to claim 1 above, and further in view of Dunbar et al. (U.S Patent 9,459,087 B2).
Regarding Claim 7, the combination of reference teaches the invention substantially as claimed. Derichs further teaches estimating a distance of the magnetic seed from the detector probe (Fig. 13B) [0108]. 
The combination fails to explicitly teach wherein the processor accounts for the anisotropic geometry of the magnetic field generated by the magnetic seed by using a physical model of the magnetic seed. 
Dunbar teaches a method for determining the location of the magnetic object (Abstract). This system determine the location of a marker by fitting a model of the magnetic field to the measured magnetic field measurements (Col 4, lines 30-45).
It would have been obvious to one of ordinary skill in the art to modify the combination of references to use a physical model of the magnetic seed to estimate the location of the magnetic field, as taught by Dunbar, because this allows a simple and accurate way of determining whether a target object is present, as recognized by Dunbar (Col 2, lines 35-45). One of ordinary skill would recognize that the combination accounts for the anisotropic geometry of the field, the fitting of Dunbar would also account for the anisotropic geometry of the field.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Cai as applied to claim 1 above, and further in view of Haynor et al. (U.S Patent 6,216,028 B1).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the processor computes an error in the location of the magnetic seed and the output provides a display of the error to the user.
Haynor teaches a system for detecting a magnet in a body (Abstract). This system computes an error in the location of the magnet (Col 8, lines 6-29). This system provides a display of the error to the user (Col 11, lines 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of reference to compute an error and provide a display of the error to the user, as taught by Haynor, because this helps to provide a degree of redundancy to the determination of magnetic marker, which is beneficial in biomedical applications, as recognized by Haynor (Col 11, lines 12-21).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Cai as applied to claim 1 above, and further in view of McGary (U.S PGPub 2012/0041297 A1).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Derichs further teaches that the output comprises a display (Fig. 1, 171) [0033].
The combination fails to explicitly teach the processor is configured to retrieve a diagnostic image depicting an anatomical region in which the magnetic seed is located and provide the diagnostic image to the display to be displayed to a user.
McGary teaches a system for detecting a magnetic marker (Abstract). This system retrieves a diagnostic image depicting an anatomical region in which the magnetic marker is located (Fig. 4, 407) [0044], and provide the diagnostic image to the display to be displayed to a user (Fig. 4, 408) [0044].
It would have been obvious to one of ordinary skill in the art to modify the combination of references to retrieve a diagnostic image where the marker is located and provide the diagnostic image to the user, as taught by McGary, because magnetic markers corresponding to the tumor allows the system to better localize the location of a tumor for radiotherapy, as recognized by McGary [0005]-[0006], thereby increasing the safety of the surgery.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Cai and Ruers et al. (U.S PGPub 2017/0319101 A1) and Fischell et al. (U.S PGPub 2008/0058637 A1).
Regarding Claim 19, Derichs teaches a kit for localizing a magnetic seed that generates a magnetic field (Abstract), comprising: 
an introducer device, comprising: a needle [0046];
a detector probe (Fig. 2A, 150) [0032] comprising: 
a housing extending along a central axis from a distal end to a proximal end (Fig. 2A 160) [0048]; 
a first magnetic sensor arranged at the proximal end of the housing (Fig. 2A, 152) [0048]; 
a second magnetic sensor arranged at the distal end of the housing (Fig. 2A, 151) [0051]; 
wherein the first magnetic sensor and the second magnetic sensor detect a magnetic field generated by a magnetic seed [0052] and in response thereto generate signal data representative of the magnetic field [0055] (output); 
a processor (Fig. 2A, 157) in communication with the first magnetic sensor and the second magnetic sensor to receive the signal data therefrom [0055] and to process the signal data to compute a location of the magnetic seed [0054],
an output that provides feedback to a user based on the computed location of the magnetic seed [0058].
Derichs fails to explicitly teach wherein processing the signal data includes accounting for an anisotropic geometry of the magnetic field generated by the magnetic seed.
Cai teaches a magnetometer for measuring the magnetic field of an object (Abstract). This system uses anisotropic material to since the magnetic field, which indicates that the sensor accounts for the anisotropic geometry of the detected magnetic field [0025]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to account for the anisotropic geometry of the magnetic field, as taught by Cai, because using anisotropic magnetometers provides more accurate sensors with lower cost, smaller size, and reducer power, as recognized by Cai [0004].
The combination is silent regarding an introducer device, comprising: a needle having a lumen that extends from a distal end to a proximal end of the needle, the lumen being sized to receive a magnetic seed for implantation in a subject; a plunger  arranged within the lumen of the needle, wherein the plunger is sized and shaped to be received by the lumen of the needle such that when the plunger is translated along a length of the lumen air is allowed to flow past the plunger so as not to generate a vacuum effect in the lumen.
Ruers teaches a magnetic tracking system (Abstract). This system contains a hollow needle having a lumen that extends from a distal to a proximal end [0048], sized to receive a magnetic seed for implantation in a subject [0047]. A plunger arranged within the lumen of the needle, wherein the plunger is sized and shaped to be received by the lumen of the needle (Fig. 8, 53) [0129] such that when the plunger is translated along a length of the lumen air is allowed to flow past the plunger so as not to generate a vacuum effect in the lumen [0052]+[0047].
It would have been obvious to one of ordinary skill in the art to substitute the needle of the combination of references to include an introducer, as taught by Ruers, as the substitution for one known magnetic marker introducer needle with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a needle with a plunger to introduce a magnetic marker are reasonably predictable. 
The combination is silent regarding the material of the needle being non-magnetic.
Fischell teaches a system for deploying a magnetic marker (Abstract). This system uses a non-magnetic material in the needle [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the introducer to be made of a non-magnetic material, as taught by Fischell, because this allows the needle to be used in a high magnetic field, such as MRI, as recognized by Fischell [0040], thereby allowing for a more accurate deployment of the marker.
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. The combination of Derichs and Cai fails to explicitly teach wherein the plunger is sized to have an outer diameter that is smaller than an inner diameter of the lumen of the needle, such that when the plunger is translated along a length of the lumen air is allowed to flow past the plunger so as not to generate a vacuum effect in the lumen.
Ruers teaches a magnetic tracking system (Abstract). A plunger arranged within the lumen of the needle, wherein the plunger is sized and shaped to be received by the lumen of the needle (Fig. 8, 53) [0129] such that the outer diameter of the plunger is smaller than an inner diameter of the lumen of the needle, such that when the plunger is translated along a length of the lumen air is allowed to flow past the plunger so as not to generate a vacuum effect in the lumen [0052]+[0047].
It would have been obvious to one of ordinary skill in the art to substitute the needle of the combination of references to include an introducer, as taught by Ruers, as the substitution for one known magnetic marker introducer needle with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a needle with a plunger to introduce a magnetic marker are reasonably predictable. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Derichs in view of Cai and Ruers et al. and Fischell et al. as applied to claim 19 above, and further in view of Gilliard et al. (U.S Patent 5,255,688)
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. The combination of Derichs and Cai fails to explicitly teach wherein the plunger is sized to have an outer diameter that contacts an inner surface of the lumen of the needle.
Ruers teaches a magnetic tracking system (Abstract). A plunger arranged within the lumen of the needle, wherein the plunger is sized and shaped to be received by the lumen of the needle (Fig. 8, 53) [0129] such that the outer diameter of the plunger that contacts an inner surface lumen of the needle [0052]+[0047] (as the plunger can have the same diameter as the needle diameter, the plunger would contact an inner surface).
It would have been obvious to one of ordinary skill in the art to substitute the needle of the combination of references to include an introducer, as taught by Ruers, as the substitution for one known magnetic marker introducer needle with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a needle with a plunger to introduce a magnetic marker are reasonably predictable. 
Gilliard teaches a surgical plunger system (Abstract). This system contains a hole in the plunger (Fig. 2, 8) which allows the air to flow pass the plunger when the plunger is translated (Col 3, lines 4-18).
It would have been obvious to one of ordinary skill in the art to modify the plunger of the combination to contain a hole in the plunger, as taught by Gilliard, because this provides a simpler method that more easily allows for a sample to be discharged from the plunger, as recognized by Gilliard (Col 1, lines 35-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dames et al. (U.S Patent 6,577,237 B1), which teaches an anisotropic magnetic marker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793